ase 1:13-cr-00589-PKC Document 130 Filed 10/08/20 Page 1 of 2
ase -cr-00 BS BRE Document 131 Filed 10/14/20 page 1of2

DOCKET NO. 13 Cr. 589 (PKC)

SEPTEMBER 17, 2020 _— ‘heck
The Honorable P. Kevin Castel  DEMED: / Kz

United States District Judge leo art appoedt opp lene
United States District Court Cpensef,

Southern District of New York co 02 POCEO

500 Pearl Street _ = YC QT
New York, New York 10007 AE /
~f = -
Re: United States v. Jose Aramis Brito, Docket No. 13 Cr, 589 (PKC) / e <0

Dear Judge Castel:

Defendant, pro se, respectfully submits this letter-motion seeking both reconsideration
of the Court’s September 15, 2020 Order denying his pro se motion for compassionate release,
pursuant to S,D.N.Y. Local Rule 6.3, and/or order appointing CJA counsel to represent him on
appeal from that order. For the reasons set forth hereinafter, this motion should be granted.

As a preliminary matter, while a motion for reconsideration “is not a vehicle for
relitigating old issues, presenting the case under new theories . . . or otherwise taking a second
bite at the apple,” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012),
motions for reconsideration are properly granted if there is a showing of: (1) an intervening
change in controlling law; (2) the availability of new evidence; or (3) a need to correct clear error
or prevent manifest injustice.” Virginia L. Giuffre v. Ghislaine Maxwell, No. 15 Civ. 7433 {LAP},
2020 WL 4362257, at *7 (S.D.N.Y. July 29, 2020).

On September 8, 2020, the Government filed its opposition to Defendant’s pro se
emergency compassionate release motion. On September 9, 2020, moving pro se {and
subsequently in a counseled submission), Defendant filed a reply. The Court, on September 15,
2020, denied the motion for compassionate release without considering Defendant’s pro se reply
~— which contained facts and arguments that may very well have changed the Court’s conclusion
regarding the existence of “extraordinary and compelling reasons” to modify his sentence. More
specifically, the Court appears to have accepted the Government’s misrepresentation that the
Bureau of Prisons is taking steps to protect Defendant by and through protocol in place for
containing the spread of the virus throughout the institution. However, as Defendant expressly
provided in his pro se reply, staff at F.C.I. Fort Dix, are not following that protocol to the letter,
and its failure to do so has previously (and will continue) to jeopardize the safety of Defendant
and all other inmates at the institution. The Court also failed to consider Defendant’s
representations regarding his continued danger to the public — which is non-existent given the
steps taken by Defendant to change his behavior and life, as demonstrated by his exemplary
prison record and other steps taken by Defendant to exhibit the total makeover he has
undergone while in prison.

 
. Case 1:13-cr-00589-PKC Document 130 Filed 10/08/20 Page 2 of 2
Case 1:13-cr-00589-PKC Document 131 Filed 10/14/20 Page 2 of 2

The imminent threat of death or serious bodily injury to Defendant is real. That was
spelled out in his pro se reply, which was filed with the Court {albeit not docketed). The Court
overlooked material facts and arguments that would likely have (from an objective standpoint}
changed the outcome of the proceedings. For that reason, alone, reconsideration is warranted
as a matter of law.

Finally, insofar as the Court would decline to reconsider its September 15, 2020 Order,
Defendant respectfully requests that this letter be docketed as a NOTICE OF APPEAL from the
September 15, 2020 Order and any order denying this motion for reconsideration. Defendant
also requests that the Court, in the interest of justice, appoint CJA counsel to represent him on
that appeal inasmuch as Defendant is without the financial means to retain counsel, and is unable
to represent himself on appeal. Defendant notes that he has received substantial assistance in
both preparing and filing the instant motion {and previous pro se motions) from a non-attorney.

WHEREFORE, Defendants prays that an order granting this motion, in its entirety, will
issue forthwith in the interest of justice, and to prevent a complete miscarriage of justice.

Respectfully submitted,

pes Stramis brite

 

JOSE ARAMIS BRITO

REGISTER NO. 08574-067

F.C.1, FORT DIX (WEST)

P.O. BOX 2000

JOINT BASE MDL, NEW JERSEY 08640

cc: Office of the U.S. Attorney (SDNY)

 
